Case 1:17-mc-00151-LPS Document 309 Filed 08/17/21 Page 1 of 2 PageID #: 8065




                         100 S. West Street, Suite 400 • Wilmington, DE 19801
                          Telephone 302.576.1600 • Facsimile 302.576.1100
                                           www.ramllp.com
Garrett B. Moritz                                                               Direct Dial 302.576.1604
                                                                                    gmoritz@ramllp.com
                                          August 17, 2021

VIA E-FILING
The Honorable Leonard P. Stark
U.S. District Court for the District of Delaware
844 North King Street
Wilmington, Delaware 19801

Re:     Crystallex International Corporation v. Bolivarian Republic of Venezuela et al.,
        C.A. No. 17-mc-151-LPS

Dear Judge Stark:

        We write to respectfully inform the Court that ConocoPhillips objects to entry of the
proposed order approving the fees of the Special Master and his Advisors for the month of July
2021. D.I. 304; D.I. 306. We note that the Special Master is requesting approval of fees that
already exceed the $2 million cap set by this Court’s May 27 order, D.I. 277 ¶ 15, and that it is
likely that substantial additional fees have been and will be generated prior to the entry of a Sales
Procedures Order.

        ConocoPhillips believes that the issues involved in the Special Master’s request for
permission to exceed the fee cap and the Special Master’s Proposed Sales Procedures Order are
heavily intertwined – in particular with respect to the advisability of retaining a significant number
of professionals generating a substantial level of expense prior to receipt of OFAC authorization
for a sale of PDVH shares. For that reason, ConocoPhillips agrees with CITGO and PDVH that it
would be more efficient for the parties and the Court if objections to the July fees and the Proposed
Sales Procedures Order be due on the same day, August 25, 2021.

        We thank the Court for its attention to this matter.
Case 1:17-mc-00151-LPS Document 309 Filed 08/17/21 Page 2 of 2 PageID #: 8066

The Honorable Leonard P. Stark
August 17, 2021
Page 2

                                          Respectfully submitted,

                                          /s/ Garrett B. Moritz

                                          Garrett B. Moritz (#5646)

 cc:   All Counsel of Record
       Robert Pincus, Special Master
